Exhibit 10.1

THIRD AMENDMENT

THIRD AMENDMENT, dated as of May 16, 2013 (this “Amendment”), to the Credit
Agreement, dated as of November 15, 2010 (as amended from time to time, the
“Credit Agreement”), among UNIVERSAL HEALTH SERVICES, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and the other agents party
thereto.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Arranger (as defined
below) are parties to the Credit Agreement;

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement
as set forth herein; and

WHEREAS, Section 10.1 of the Credit Agreement permits amendment with the written
consent of the Administrative Agent, the Borrower and the Lenders providing the
relevant Replacement Term Loans (as defined below) to permit the refinancing of
all outstanding Term Loans of any Class with a replacement term loan tranche
(“Replacement Term Loans”) thereunder;

WHEREAS, the Borrower desires to create a new tranche of term loans consisting
of Tranche B-1 Term Loans (as defined in Section 1 hereto) which shall, except
with respect to the definition of “ABR”, “Eurodollar Base Rate, “Applicable
Margin” and the amendment to Section 2.10(a) of the Credit Agreement referred to
below, have identical terms as the Tranche B Term Loans and be in a like
principal amount as the outstanding Tranche B Term Loans and the proceeds of
which will be used to refinance all of the Tranche B Term Loans all as more
fully set forth in Section 1;

WHEREAS, upon the effectiveness of this Amendment, each Tranche B Term Lender
that shall have executed and delivered a consent to this Amendment substantially
in the form of Exhibit A hereto (a “Consent”) under the “Cashless Settlement
Option” (each, a “Cashless Option Lender”) shall be deemed to have exchanged all
of its Tranche B Term Loans (which Tranche B Term Loans shall thereafter no
longer be deemed to be outstanding) for Tranche B-1 Term Loans in the same
aggregate principal amount as such Tranche B Term Lender’s Tranche B Term Loans,
and such Tranche B Term Lender shall thereafter become a Tranche B-1 Term
Lender;

WHEREAS, upon the effectiveness of this Amendment, each Additional Tranche B-1
Term Lender will make Additional Tranche B-1 Term Loans to the Borrower in
Dollars in the amount set forth next to its name on a schedule on file with Bank
of America, N.A. (in its capacity as the arranger of the Tranche B-1 Term Loans,
the “Arranger”) and provided to the Administrative Agent and approved by the
Borrower (the “Allocation Schedule”), the proceeds of which will be used by the
Borrower to repay in full the outstanding principal amount of Tranche B Term
Loans that are not exchanged for Tranche B-1 Term Loans, as well as prepay
Tranche B Term Loans from Tranche B Term Lenders that execute and deliver a
Consent under the “Post-Closing Settlement Option” (each, a “Post-Closing Option
Lender”); and the Borrower shall pay to each Tranche B Term Lender all accrued
and unpaid interest on the Tranche B Term Loans to, but not including, the date
Third Amendment Effective Date;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Amendments. The Credit Agreement is hereby amended effective as of the Third
Amendment Effective Date as follows:

(a) The following defined terms shall be added to Section 1.1 of the Credit
Agreement:

“Additional Tranche B-1 Term Loan” shall mean a Term Loan in Dollars that is
made pursuant to Section 2.1(e)(ii) on the Third Amendment Effective Date.

“Additional Tranche B-1 Term Loan Commitment” shall mean, with respect to an
Additional Tranche B-1 Term Lender, the commitment of such Additional Tranche
B-1 Term Lender to make Additional Tranche B-1 Term Loans on the Third Amendment
Effective Date, in an amount set forth on the Allocation Schedule. The aggregate
amount of the Additional Tranche B-1 Term Loan Commitments shall equal the
outstanding principal amount of Tranche B Term Loans of Non-Consenting Tranche B
Term Lenders and the Post-Closing Option Lenders.

“Additional Tranche B-1 Term Lender” shall mean a Person with an Additional
Tranche B-1 Term Loan Commitment on the Third Amendment Effective Date.

“Allocation Schedule” shall have the meaning assigned to such term in the Third
Amendment.

“Cashless Option Lender” shall have the meaning assigned to such term in the
Third Amendment.

“Consent” shall mean a consent to the Third Amendment substantially in the form
of Exhibit A to the Third Amendment.

“Non-Consenting Tranche B Term Lender” shall mean each Tranche B Term Lender
that did not execute and deliver a Consent on or prior to the Third Amendment
Effective Date.

“Post-Closing Option Lender” shall have the meaning assigned to such term in the
Third Amendment.

“Repricing Transaction”: (a) any prepayment of the Tranche B-1 Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to the
Tranche B-1 Term Loans on the date of such prepayment, provided that the primary
purpose of such prepayment is to refinance Tranche B-1 Term Loans at a lower
interest rate or (b) any repricing of the Tranche B-1 Term Loans pursuant to an
amendment hereto resulting in the interest rate payable thereon on the date of
such amendment being lower than the Eurodollar Rate on the date of such
amendment plus the Applicable Margin with respect to the Tranche B-1 Term Loans
on the date of such amendment.

“Third Amendment” shall mean that certain Third Amendment to this Agreement,
dated as of May 16, 2013, by and among the Borrower, the Guarantors, the
Administrative Agent and Bank of America, N.A.

 

2



--------------------------------------------------------------------------------

“Third Amendment Effective Date” shall mean May 16, 2013, the first Business Day
on which all conditions precedent set forth in Section 2 of the Third Amendment
are satisfied.

“Tranche B-1 Term Loan” shall mean, collectively, (i) a Term Loan in Dollars
made pursuant to Section 2.1(e)(i) on the Third Amendment Effective Date and
(ii) each Additional Tranche B-1 Term Loan.

“Tranche B-1 Term Loan Commitment” shall mean, collectively (i) with respect to
a Tranche B Term Lender, the agreement of such Tranche B Term Lender to exchange
its Tranche B Term Loans for an equal aggregate principal amount of Tranche B-1
Term Loans on the Third Amendment Effective Date, as evidenced by such Tranche B
Term Lender executing and delivering a Consent and (ii) the Additional Tranche
B-1 Term Loan Commitments.

“Tranche B-1 Term Lender” shall mean, collectively, (i) each Tranche B Term
Lender that executes and delivers a Consent on or prior to the Third Amendment
Effective Date and (ii) each Additional Tranche B-1 Term Lender.

(b) Section 1.1 of the Credit Agreement is hereby amended by (i) deleting “,
provided, however, that notwithstanding the rate calculated in accordance with
the foregoing, at no time shall the ABR for the Tranche B Term Loans be deemed
to be less than 2.00%” in the definition of “ABR”, (ii) deleting:

 

     ABR Loans     Eurodollar Loans  

Tranche B Term Loans

     2.00 %      3.00 % 

and replacing it with:

 

     ABR Loans     Eurodollar Loans  

Tranche B-1 Term Loans

     1.25 %      2.25 % 

in the definition of “Applicable Margin”, (iii) deleting “provided further that
on and after the first Adjustment Date occurring after the completion of two
full fiscal quarters of the Borrower after the First Amendment Effective Date,
the Applicable Margin with respect to the Tranche B Term Loans will be
determined pursuant to the Applicable Pricing Grid;” in the definition of
“Applicable Margin”, (iv) deleting:

 

Level

  

Consolidated Leverage Ratio

   Applicable Margin for Eurodollar
Loans that are Tranche B Term Loans     Applicable Margin for ABR Loans that are
Tranche B Term Loans   I    <3.25 to 1.00      2.75 %      1.75 %  II    ³ 3.25
to 1.00      3.00 %      2.00 % 

in the definition of “Applicable Pricing Grid” and (v) deleting “Notwithstanding
the rate calculated in accordance with the foregoing, at no time shall the
Eurodollar Base Rate for the Tranche B Term Loans be deemed to be less than
1.00%.” in the definition of “Eurodollar Base Rate”.

 

3



--------------------------------------------------------------------------------

(c) Section 2.1 of the Credit Agreement is hereby amended by adding the
following clause (e) to such Section.

“(e) (i) Each Cashless Option Lender severally agrees to exchange its Tranche B
Term Loan for a like principal amount of Tranche B-1 Term Loans on the Third
Amendment Effective Date. Notwithstanding anything to the contrary contained
herein, the Interest Period then in effect (and the Eurodollar Rate thereunder)
prior to any exchange of Tranche B Term Loans for Tranche B-1 Term Loans shall
remain in effect following any such exchange. For the avoidance of doubt, no
amounts shall be due under Section 2.20 hereof in connection with such exchange
pursuant to this Section 2.1(e)(i).

(ii) Each Additional Tranche B-1 Term Lender severally agrees to make Additional
Tranche B-1 Term Loans in Dollars to the Borrower on the Third Amendment
Effective Date in a principal amount not to exceed its Additional Tranche B-1
Term Loan Commitment on the Third Amendment Effective Date. The Borrower shall
prepay all Tranche B Term Loans of Non-Consenting Tranche B Term Lenders and
Post-Closing Option Lenders with the gross proceeds of the Additional Tranche
B-1 Term Loans. The Interest Period then in effect (and the Eurodollar Rate
thereunder) for the Tranche B Term Loans of Non-Consenting Tranche B Term
Lenders shall remain in effect for the Additional Tranche B-1 Term Loans
following any such repayment.

(iii) The Borrower shall pay all accrued and unpaid interest on the Tranche B
Term Loans to the Tranche B Term Lenders to, but not including, the Third
Amendment Effective Date on such Third Amendment Effective Date.

(iv) The Tranche B-1 Term Loans shall have the same terms as the Tranche B Term
Loans as set forth in the Credit Agreement and Loan Documents, except as
modified by the Third Amendment. For avoidance of doubt, the Tranche B-1 Term
Loans, except as set forth in Third Amendment, shall have the same rights and
obligations under the Credit Agreement and Loan Documents as the Tranche B Term
Loans.”

(d) Section 2.10(a) of the Credit Agreement is hereby amended by adding the
following:

“Notwithstanding anything to the contrary in this Section 2.10(a), any
prepayment or repricing of the Tranche B-1 Term Loans effected on or prior to
the six month anniversary of the Third Amendment Effective Date as a result of a
Repricing Transaction shall be accompanied by a fee equal to 1.00% of the
principal amount of Tranche B-1 Term Loans prepaid or repriced, unless such fee
is waived by the applicable Tranche B Term Lender. If in connection with a
Repricing Transaction on or prior to such six month anniversary any Lender is
replaced as a result of its being a Non-Consenting Lender in respect of such
Repricing Transaction pursuant to Section 2.22, such Lender shall be entitled to
the fee provided under this Section 2.10(a).”

(e) Section 2.11 of the Credit Agreement is hereby amended by adding to the end
of such Section new clause (e) as follows:

“(e) Notwithstanding anything to the contrary contained in Section 2.10 and this
Section 2.11, 100% of the proceeds of all Additional Tranche B-1 Term Loans
shall be used to repay Tranche B Term Loans of the Non-Consenting Tranche B Term
Lenders.”

 

4



--------------------------------------------------------------------------------

(f) All references to “Tranche B Term Loan”, “Tranche B Term Commitment”,
“Tranche B Term Lender”, “Tranche B Maturity Date” (except any such references
appearing in the provisions of clauses (a), (b), (c) and (e) of Section 1 of
this Amendment, the preamble to the Credit Agreement, and Section 2.1(e) of the
Credit Agreement) in the Credit Agreement and the Credit Documents shall be
deemed to be references to “Tranche B-1 Term Loan”, “Tranche B-1 Term Loan
Commitment”, “Tranche B-1 Term Lender”, “Tranche B-1 Term Loan Maturity Date”,
respectively.

2. Effectiveness. This Amendment shall become effective as of the date (the
“Third Amendment Effective Date”) on which each of the following conditions
precedent shall have been satisfied:

(a) The Administrative Agent and the Arranger shall have received each of the
following, dated as of the Third Amendment Effective Date (unless otherwise
agreed to by the Arranger and the Administrative Agent), in form and substance
satisfactory to the Arranger and the Administrative Agent:

(i) (A) from each Tranche B Term Lender with a Tranche B-1 Term Loan Commitment
and from Additional Tranche B-1 Term Lenders having Additional Tranche B-1 Term
Loan Commitments equal in principal amount to the amount of Tranche B Term Loans
held by Non-Consenting Tranche B Term Lenders and Post-Closing Option Lenders,
(B) from the Administrative Agent, (C) from the Arranger and (D) from the
Borrower and each Guarantor, either (x) a counterpart of this Amendment signed
on behalf of such party or (y) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment;

(ii) the legal opinion of (A) the Borrower’s general counsel, or other counsel
reasonably acceptable to the Administrative Agent and (B) Fulbright & Jaworski
LLP, counsel to the Borrower and its Subsidiaries; and

(iii) the fee letter in connection with the Third Amendment executed by the
Borrower and the Arranger.

(b) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Third Amendment Effective Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects).

(c) No Default or Event of Default has occurred and is continuing on the Third
Amendment Effective Date or after giving effect to the amendments contemplated
herein and the extensions of credit requested to be made on the Third Amendment
Effective Date.

(d) All governmental and third party approvals necessary in connection with the
transactions contemplated hereby and by the Credit Agreement shall have been
obtained and be in full

 

5



--------------------------------------------------------------------------------

force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the financing
contemplated hereby.

(e) The Lenders, the Arranger and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented on or before the Third Amendment Effective Date.

(f) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower, in form and substance reasonably
acceptable to the Administrative Agent, certifying that the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the incurrence of
all Indebtedness in connection herewith on the Third Amendment Effective Date,
are Solvent.

(g) The Administrative Agent shall have received, at least 5 days prior to the
Third Amendment Effective Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, previously
requested by the Administrative Agent.

(h) The Borrower shall have paid to all Tranche B Term Lenders on the Third
Amendment Effective Date, simultaneously with the making of Tranche B-1 Term
Loans under the Credit Agreement, all accrued and unpaid interest on the Tranche
B Term Loans to, but not including, the Third Amendment Effective Date.

3. Ratification by Guarantors. Each of the Guarantors acknowledges that its
consent to this Amendment is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Amendment and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, such
Guarantor’s guarantee shall remain in full force and effect without modification
thereto and (ii) nothing herein shall in any way limit any of the terms or
provisions of such Guarantor’s guarantee, the Collateral Agreement or any other
Loan Document executed by such Guarantor (as the same may be amended from time
to time), all of which are hereby ratified, confirmed and affirmed in all
respects as of the Third Amendment Effective Date. Each of the Guarantors hereby
agrees and acknowledges that no other agreement, instrument, consent or document
shall be required to give effect to this Section 9. Each of the Guarantors
hereby further acknowledges that the Borrower, the Administrative Agent and any
Lender may from time to time enter into any further amendments, modifications,
terminations and/or waivers of any provision of the Loan Documents without
notice to or consent from such Guarantor and without affecting the validity or
enforceability of such Guarantor’s guarantee or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s guarantee.

4. Effect. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Loan Documents shall remain
unamended and not waived and shall continue to be in full force and effect.

5. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

6. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

6



--------------------------------------------------------------------------------

7. Integration. This Amendment and the other Loan Documents represent the
agreement of the Loan Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page left blank intentionally]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

UNIVERSAL HEALTH SERVICES, INC.1 By:  

/s/ Steve Filton

  Name:   Steve Filton   Title:   Senior Vice President

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

Dawn L. LeeLum

  Name:   Dawn L. LeeLum   Title:   Executive Director

 

BANK OF AMERICA, N.A., as Arranger and Additional Tranche B-1 Term Lender By:  

Matthew N. Tugwell

  Name:   Matthew N. Tugwell   Title:   Director

 

1  All Loan Parties to sign Amendment.



--------------------------------------------------------------------------------

Exhibit A

CONSENT TO THIRD AMENDMENT

May     , 2013

CONSENT (this “Consent”) to Third Amendment (“Amendment”) to the Credit
Agreement, dated as of November 15, 2010 (as amended from time to time, the
“Credit Agreement”), among UNIVERSAL HEALTH SERVICES, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) and the other agents party
thereto. Capitalized terms used in this Consent but not defined in this Consent
have the meanings assigned to such terms in the Credit Agreement (as amended by
the Amendment).

Existing Lenders of Term Loans

[INSERT NAME OF LENDER] hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

 

¨ Cashless Settlement Option

to convert 100% of the outstanding principal amount of the Tranche B Term Loans
held by such Lender (or such lesser amount allocated to such Lender by the
Arranger) into a Tranche B-1 Term Loans in a like principal amount.

 

¨ Post-Closing Settlement Option

to have 100% of the outstanding principal amount of the Tranche B Term Loans
held by such Lender prepaid on the Third Amendment Effective Date and purchase
by assignment the principal amount of Tranche B-1 Term Loans committed to
separately by the undersigned (or such lesser amount allocated to such Lender by
the Arranger).

 

[LENDER] By:    

 

  Name:   Title: